Citation Nr: 0312271	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  99-19 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability, currently rated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from September 1950 to June 
1951, August 1953 to February 1954, and from March 1971 to 
December 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Reno, Nevada, which denied the veteran's claim for 
entitlement to an increased evaluation for a low back 
disability.

The veteran was afforded a personal hearing at the RO in 
September 1999.

In December 2000, the Board remanded the claim for the 
purpose of obtaining additional medical documents.  The 
remand also requested that the veteran undergo additional 
medical testing in order to determine the severity of his 
service-connected back disorder.  The claim has since been 
returned to the Board for review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the claim addressed in this decision has been 
obtained by the RO.

2.  The veteran's lumbar spine disability is manifested by 
complaints of pain, limitation of motion, and tenderness.  
Muscle spasms have not been noted and sciatic neuropathy and 
absent ankle jerk have not been diagnosed.  The veteran 
suffers from recurring attacks that are relieved somewhat 
through medications.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
degenerative disc disease of the lumbar spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321(b), 4.1, 4.2, 4.7, 4.10, Part 4, Diagnostic Code 5293 
(effective prior to, and since, September 23, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the veteran's last year of service, and as a result of 
an injury he incurred while on a training mission, he was the 
subject of a service medical board that determined his 
fitness for full duty.  A physical examination was 
accomplished in May 1976.  Before to the examination, the 
veteran complained of low back pain radiating into his left 
hip.  Upon completion of the examination, the doctor 
determined that the veteran was suffering from degenerative 
disc disease at L5-S1.  The doctor further noted that there 
was tenderness in the lower back along with some neurological 
deficits extending into the lower extremities.  X-ray films 
revealed narrowing of the L5-S1 interspaced with large 
anterior osteophytes.  The Medical Board recommended that the 
veteran be released from active duty in the US Navy.  

Within a year of his discharge, the veteran submitted an 
application for benefits to the VA.  Following review of the 
veteran's service medical records service-connection was 
granted for degenerative disc disease of the lumbar spine of 
L5-S1.  See VA Form 21-6796, Rating Decision, December 8, 
1977.  A 20 percent disability rating was assigned in 
accordance with 38 C.F.R. Part 4, Diagnostic Code 5293 
(1976).  

Over the course of the next five years, the veteran sought to 
increase his lower back disability rating.  Finally, in a 
rating decision in May 1981, the veteran's disability rating 
was increased from 20 to 40 percent.  The rating was made 
effective July 18, 1979, and the veteran was rated in 
accordance with the rating criteria found at 38 C.F.R. Part 
4, Diagnostic Code 5293 (1978).  In granting the veteran's 
request for an increased evaluation, it was determined that 
the increase was warranted due to the veteran's severe 
limitation of motion, possible root nerve compression, and 
herniated/protruding discs.

From 1981 to 1998, the veteran submitted numerous requests to 
the VA asking that his 40 percent disability rating for his 
back be increased.  Each of those requests was denied.  Then 
in January 1998, the veteran once again came before the VA 
soliciting an increased evaluation.  

In conjunction with his claim, the veteran underwent a VA 
orthopedic examination in March 1998.  Before the 
examination, the doctor noted that the veteran had recently 
experienced a stroke and that the actual physical examination 
was not very useful in determining the severity of the 
veteran's back disorder.  The examiner did note however that 
the x-ray films were very revealing in that they showed the 
following:

	. . . They show marked loss of disc 
space at both [L]4-5 and [L]5-[S]1 and 
there is secondary massive osteoarthritis 
which has ultimately fused L4 to 5 and L5 
to S1.  That fusion has caused 
instability at [L]3-4 . . . and even in a 
supine position there is a slip of 3 on 4 
of about 8 or 9 millimeters. . . . 

I believe this gentleman has severe 
degenerative disc disease with nerve root 
compression in [L]4-5 and [L]5-[S]1 and 
then ultimately developed of [L]3-4 with 
spinal stenosis at this time.

The examination report was forwarded to the RO, which, upon 
review, denied the veteran's claim for an increased 
evaluation.  In denying the veteran's claim, the RO concluded 
that the veteran's symptoms and manifestations did not 
warrant a higher rating pursuant to the rating criteria found 
at 38 C.F.R. Part 4, Diagnostic Codes 5286, 5289, and 5293 
(1997).  

After the veteran was denied benefits, he appealed that 
decision.  As a part of that appeal, the veteran and his wife 
provided testimony before an RO Hearing Officer in September 
1999.  During that hearing, the veteran admitted that he did 
have difficulty walking as a result of his stroke.  However, 
he also said that he was experiencing walking difficulties 
prior to the stroke and he attributed that difficulty to his 
lower back.  He reported that he still suffered from pain and 
that he took some medications to assist him with the lower 
back pain. 

The claim was then sent to the Board for review.  The Board 
determined that additional medical evidence was needed prior 
to the issuance of a decision on the merits of the veteran's 
claim.

As a result of the Board's remand, the veteran underwent a VA 
orthopedic examination in September 2002.  Prior to the 
examination, the veteran complained of pain in his lower back 
area radiating to his thighs and calves.  Although the 
veteran was in a wheelchair during the examination, the 
examiner was able to determine that:

	. . . there is a loss of the lumbar 
lordosis with mild muscle spasm and 
complaints of severe pain with palpation 
of the back.  The back has a normal 
contour.  He forward flexes 20 degrees, 
right and left leans 10 degrees, right 
and left rotates 10 degrees, and extends 
0 degrees with complaints of low back 
pain during his entire range of active 
motion against light resistance.

	. . . Previous x-rays of the lumbar 
spine are stated to reveal advanced 
osteoarthritic changes involving the L4-5 
and L5-S1 levels with instability at the 
L3-4 level.

A diagnosis of advanced osteoarthritis of the lower segments 
of the lumbar spine was given.  Pain was noted but the 
examiner specifically reported that the veteran was not 
experiencing neurological difficulties.  

A VA neurological examination was also accomplished in 
October 2002.  The examiner wrote that the veteran was 
suffering from moderate to severe low back pain secondary to 
lumbosacral radiculopathy L3-4, L4-5 disc degeneration.  The 
neurologist further noted that there was osteoarthritic facet 
hypertrophy and encroachment of the "neuroforman" [sic].  
The left side of L4 and L5 were noted to be more severe than 
the right side.  The examiner could not determine if the 
veteran's current problems were more due to his remote in-
service injury or to age.  The examiner concluded that the 
back disorder interfered with the veteran's daily life and 
daily activities.

Another neurological test was accomplished in December 2002.  
The veteran complained of pain in his back that was 
aggravated by sitting, standing, bending, walking, and 
lifting.  He denied joint pain, joint swelling, or decreased 
joint mobility.  Upon completion of the diagnostic study, the 
examiner concluded that the veteran did indeed suffer from 
peripheral neuropathy but he did not suffer from lumbar 
radiculopathy.

An addendum was added in January 2003.  The neurologist 
stated that he could not find evidence of lumbar 
radiculopathy and specifically sciatic neuropathy.  While he 
did note that the veteran was experiencing peripheral 
neuropathy, he could not attribute this manifestation to the 
veteran's lower back disability.  

Also as a result of the Board's remand, the veteran's medical 
records were obtained.  These records, along with the records 
stemming back to 1997, do show complaints of pain in the 
lower back.  However, they also indicate that the majority of 
times that the veteran was receiving treatment, he was 
undergoing physical therapy secondary to his recovery of the 
stroke.  Moreover, he was also receiving treatment for his 
other nonservice-connected disabilities, such as hypertension 
and mild congestive heart failure.

Following that development, the claim has been returned to 
the Board for review.  As an initial matter, the Board notes 
that there has been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2002).  

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2002).  The veteran was notified of the evidence required to 
substantiate his claim in the rating decisions, the statement 
of the case, the supplemental statements of the case, and via 
the Board's December 2000 Remand.  The Board concludes that 
these discussions adequately informed the veteran of the 
evidence needed to substantiate his claim and complied with 
VA's notification requirements. 

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  VA has 
obtained the veteran's VA medical records, and it is noted 
that the veteran has not indicated that he received treatment 
at any other VA or non-VA medical facilities.  The veteran 
has undergone recent VA medical examinations that chronicled 
the various manifestations of a lower back disability from 
which the veteran was suffering therefrom.  The veteran has 
not, however, provided the VA with other relevant medical 
evidence that would assist in the processing of this claim.

During the course of this appeal, the veteran has offered 
written statements detailing his claim.  He, along with his 
wife, provided testimony before the VA concerning his 
assertions and a transcript of that hearing has been included 
in the claims folder for review.  He has not suggested or 
insinuated that other evidence was available to support the 
claim.  Following the Board's December 2000 Remand, the RO, 
in a letter issued in April 2002, notified the veteran of the 
VCAA, what evidence the veteran needed to submit and what the 
VA would do in order to help complete his application for 
benefits.  Since all relevant evidence was obtained and no 
evidence has been identified that either the veteran or VA 
could attempt to attain, there is no need for further 
development.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and therefore, a remand in this case 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has no 
further duty to assist the veteran in the development of 
facts pertinent to this claim, and the Board may decide the 
claim based on the evidence before it.

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2002).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 (2002) requires 
that each disability be viewed in relation to its history and 
that there be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.2 (2002) 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.7 (2002) provides that, where 
there is a question as to which of two disability evaluations 
shall be applied, the higher evaluation is to be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  

The regulations do not give past medical reports precedence 
over current findings.  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court), has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2002).  With respect to the issue before the Board, the 
appeal stems from the veteran's disagreement with an 
evaluation assigned after the original grant of service 
connection, and the potential for the assignment of separate, 
or "staged" ratings for separate periods of time, based on 
the facts found, are not for consideration.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2002).

The veteran's lower back disability is currently rated under 
Diagnostic Code 5293.  38 C.F.R. Part 4 (2002).  Under this 
code, a 40 percent evaluation is warranted for severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief.  A 60 percent evaluation requires 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the disease disc, with little intermittent relief.  

In a precedent opinion, the VA General Counsel has held that 
disabilities rated under 38 C.F.R. § 4.71a, Diagnostic Code 
5293, involved limitation of motion, which warranted 
consideration based on functional loss due to pain on use or 
due to flare-ups under 38 C.F.R. §§ 4.40 and 4.45.  
VAOPGCPREC 36-97.  

The Board also notes that a 50 percent evaluation is 
warranted for unfavorable ankylosis of the lumbar spine under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2002).  Ankylosis is the "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet App 524 (1999) (citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86.).  The 
medical records have indicated that the veteran's segments of 
the spine have become fused.  However, unfavorable ankylosis 
has not been diagnosed - only favorable ankylosis has been 
diagnosed.  Hence, because unfavorable ankylosis of the 
lumbar segment of the spine has not been diagnosed, 
Diagnostic Code 5289 is not for application.  38 C.F.R. Part 
4 (2002).  

In addition, a 60 percent evaluation is warranted for 
complete bony fixation (ankylosis) of the spine at a 
favorable angle, and for residuals of a fractured vertebra 
with abnormal mobility requiring a neck brace, but without 
cord involvement.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 
5286 (2002).  Moreover, a 100 percent evaluation is warranted 
for ankylosis of the spine in an unfavorable angle with 
marked deformity and involvement of major joints (Marie- 
Strumpell type) or without other joint involvement (Bechterew 
type).  38 C.F.R. § 4.71a, Diagnostic Code 5286 (2002).  A 
100 percent evaluation is also warranted for residuals of a 
fractured vertebra if there is cord involvement, if the 
claimant is bedridden, or if the condition requires long leg 
braces.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2002).  
Since the veteran has not suffered a fracture of bones of the 
lumbar segment of the spine or since ankylosis in an 
unfavorable position is not present and because ankylosis of 
the "spine" at a favorable angle has not been reported, 
38 C.F.R. Part 4, Diagnostic Codes 5285 and 5286 (2002) are 
also not pertinent.

Additionally, on September 23, 2002, new rating criteria for 
intervertebral disc syndrome became effective.  67 Fed.Reg. 
54,345 (August 22, 2002) (to be codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293).  The revised diagnostic code 
now provides for the evaluation of intervertebral disc 
syndrome (pre-operatively or post-operatively) either on the 
total duration of incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. § 4.25 separate 
evaluations of its chronic orthopedic and neurological 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.  The revised regulation defines an incapacitating 
episode as a period of acute signs and symptoms that requires 
bed rest prescribed by a physician and treatment by a 
physician.

Under the "new" Diagnostic Code 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurological signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  These "new" criteria provide that a 20 percent 
rating is warranted when intervertebral disc syndrome is 
characterized by incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.  It 
is also noted that when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using the 
evaluation criteria for the most appropriate diagnostic code 
or codes.  Neurologic disabilities are evaluated separately 
using evaluation criteria for the most appropriate diagnostic 
code or codes.

As to the neurological component, under 38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2002), for rating sciatic neuropathy, a 
10 percent rating is warranted when the impairment is mild, 
20 percent when moderate, 40 percent when moderately severe, 
60 percent when severe with marked atrophy, and 80 percent 
when there is complete paralysis when the foot dangles and 
drops, no active movement is possible of muscle below the 
knee, flexion of the knee is weakened or (very rarely) lost.

Where the law and regulations change while a case is pending, 
the version more favorable to the veteran applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  Since the veteran applied for an 
increased rating for lumbar spine disability in January 1998, 
prior to the enactment of the new criteria, the Board is 
obligated under Karnas to evaluate the claim under both the 
old and (effective from September 23, 2002) the new criteria.  

The most recent VA examination reports are definite in the 
conclusions that the veteran is not suffering from sciatic 
neuropathy as a result of his lower back disability.  They 
have also not described any type of neurological symptoms 
attributable to the veteran's disc disorder.  Although the 
veteran does suffer from pain, restriction of motion, 
occasional mild muscle spasms, and tenderness, absent muscle 
jerks, pronounced restriction of motion of the lumbar spine, 
and other neurological findings appropriate to the sight of 
the diseased discs have not been found or diagnosed.  The 
veteran has also admitted to VA doctors that the prescribed 
medications do offer some relief to the pain and discomfort.  
Additionally, none of the medical records suggest or 
insinuate that the veteran has been bedridden solely as a 
result of his service-connected lower back disorder.  
Moreover, those same records do not show that he has been 
prescribed bed rest for a period of six weeks or more by his 
treating, or any other, physician.  

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In 
applying either the new or old diagnostic criteria to the 
symptoms and manifestations currently complained thereof, it 
is the conclusion of the Board that the evidence does not 
support an evaluation in excess of 40 percent pursuant to 38 
C.F.R. Part 4, Diagnostic Code 5293 (effective prior to, and 
since, September 23, 2002).  The veteran does suffer from 
pain and restriction in his range of motion of the back.  
However, neurological findings appropriate to the site of the 
diseased disc have not been reported.  Moreover, the medical 
evidence does not show that the veteran is bedridden or has 
been prescribed bed rest for a period of six weeks or more 
during the year.  Hence, because the symptoms and 
manifestations do not indicate that the veteran's lower back 
disorder is inappropriately rated, an increased evaluation is 
denied.

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon, 10 Vet. App. 194; and DeLuca v. Brown, 8, Vet. App. 
202 (1995).  It is not disputed that the veteran has 
limitation of motion of the lumbar spine, and that there is 
pain on motion.  Yet, the Board finds that the 40 percent 
disability rating adequately compensates him for his 
limitation of motion, pain, and functional loss.  Limited 
motion of the lumbar segment of the spine results in a 
certain level of functional loss.  However, there is a lack 
of objective medical evidence showing that the veteran 
suffers any additional functional loss and/or limitation of 
motion during flare-ups or with use.  Hence, the 40 percent 
disability rating assigned by the RO for this condition is 
correct, and the preponderance of the evidence is against a 
higher evaluation.

Additionally, 38 C.F.R. § 3.321(b)(1) (2002) provides that, 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for service-connected 
disability, then an extraschedular evaluation will be 
assigned.  If the question of an extraschedular rating is 
raised by the record or by the veteran before the Board, the 
correct course of action for the Board is to raise the issue 
and remand the matter for decision in the first instance by 
the RO.  Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94 (1996).  Judicial precedent has 
held that, in the absence of "evidence of 'an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards' . . . the Board [is] not 
required to discuss the possible application of 
§ 3.321(b)(1)."  Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  In this instance, the veteran has not raised the 
issue of an extraschedular rating.  Furthermore, there is no 
evidence that the back disability, solely by itself, cause 
marked interference with employment or necessitated frequent 
hospitalization.  As a result, the Board finds that 
consideration of this matter under the provisions of 38 
C.F.R. § 3.321 (2002) is not appropriate.


ORDER

Entitlement to an increased evaluation for a low back 
disability is denied.  




	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.



 

